Citation Nr: 0019765	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  84-33 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for Crohn's disease, 
evaluated as 60 percent disabling.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to April 
1975.

In May 1978, the RO increased the veteran's disability rating 
for Crohn's disease from 60 percent to 100 percent disabling, 
effective December 6, 1977.

In December 1983, the RO reduced the veteran's disability 
rating for Crohn's disease from 100 percent to 60 percent 
disabling, effective March 1, 1984. 

The veteran appealed that decision and the Board upheld the 
reduction in a January 1985 decision.

The veteran filed a claim for a total disability rating for 
compensation purposes on the basis of individual 
unemployability (TDIU) in May 1992.  In July 1992 the RO 
granted the veteran a 100 percent schedular evaluation for 
Crohn's disease with history of hiatal hernia, effective 
April 28, 1992.

In November 1993 the Hearing Officer determined that the 100 
percent rating should have been made effective from February 
26, 1992.  The RO implemented the Hearing Officer's decision 
in January 1994.  The veteran continued his appeal.

The veteran's representative filed a motion in October 1996 
for reconsideration under 38 C.F.R. § 20.1000 of the January 
1985 Board decision.  The representative also requested 
review of the January 1985 decision wherein the Board denied 
a disability rating in excess of 60 percent for Crohn's 
disease, to determine whether that decision involved clear 
and unmistakable error (CUE).

In January 1997 the Board's Chairman denied the motion for 
reconsideration of the January 1985 Board decision based on 
obvious CUE of fact or law.  38 C.F.R. §§ 20.102(b), 20.1000.  
It was noted that while the Board's articulation of reasons 
for upholding the reduction was conclusory, the 1985 decision 
had been entered several years before the Veterans Judicial 
Review Act which required more expansive reasons and bases in 
BVA decisions.  It was held that there was a plausible basis 
for the decision and that reconsideration was not in order.

In January 1997 the Board affirmed the RO's denial of an 
effective date, earlier than February 26, 1992, for a grant 
of a 100 percent evaluation for Crohn's disease with history 
of hiatal hernia.  The Board noted the representative's claim 
of error in the January 1985 Board decision.  The Board 
determined that the January 1985 Board decision was not 
subject to collateral attack based on a claim of CUE.  Smith 
v. Brown, 35 F.3d 1516 (Fed. Cir. 1994).

The veteran appealed the January 1997 Board decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).

Prior to a decision, Congress enacted legislation, Public Law 
No. 105-111, 111 Stat. 2271 (Nov. 21, 1997), creating a new 
section 7111 in title 38 of the U.S. Code, which gives the 
Board authority to revise prior Board decisions on the 
grounds of CUE.

In December 1997 the appellant and the Secretary filed a 
joint motion to vacate and remand the Board's January 1997 
decision.  In January 1998 the appellant and the Secretary 
filed an amended joint motion to vacate and remand the 
Board's January 1997 decision.  The Court granted the motion 
later that month.

In June 1998 the Board notified the veteran, through his 
representative, that the Board's Chairman imposed a temporary 
stay on the adjudication of claims involving allegations of 
CUE in prior final Board decisions until implementing 
regulations could be promulgated.  Chairman's Memorandum, No. 
01-98-02 (Jan. 23, 1998).

In January 1999 the veteran's representative filed a motion 
to lift the stay.  The representative argued that CUE in the 
January 1985 Board decision was not the correct basis for the 
veteran's prior appeal.

In February 1999 the Board notified the representative that 
final regulations regarding claims of CUE in prior Board 
decisions had been published in the Federal Register, and 
that the stay had been lifted.  

The Board provided the representative sixty days to either 
submit information and argument in support of the claim for 
CUE in the January 1985 Board decision, or to withdraw the 
claim.

The Board received written notice requesting withdrawal of 
the CUE review motion.

In May 1999 the Board noted that the motion for CUE review 
had been withdrawn.  The motion was dismissed, without 
prejudice, as provided by Rule 1404(f).

A document/brief dated May 18, 2000, was filed by the 
veteran's attorney in support of the veteran's present claim.  
The attorney clearly stated that the intent of the 
document/brief was not to challenge the January 1985 Board 
decision or related RO decision on the basis of CUE.  Rather, 
he claimed that the primary argument was of the denial of due 
process at the time of the January 1985 Board decision.  

The attorney argues that the Board at that time 
mischaracterized the appeal as entitlement to an increased 
evaluation for Crohn's disease rather than propriety of the 
reduction of the 100 percent evaluation for Crohn's disease.  

He maintains that as the real issue of whether the reduction 
from 100 percent to 60 percent was proper was not addressed 
by the Board, and the reduction was likewise ignored in the 
Statement of the Case (SOC), the veteran was denied due 
process, thereby warranting vacation of the January 1985 
Board decision.  

Since the record shows that reconsideration of the Board's 
January 1985 decision was denied in January 1997, that the 
appellant's motion for CUE review of the January 1985 
decision under the newly created section 7111 in title 38 of 
the U.S. Code was withdrawn in May 1999, and the present 
claim is not intended as a re-filing of a motion of CUE, the 
Board construes the present challenge to the January 1985 
decision as a motion to vacate that decision based on denial 
of due process under 38 C.F.R. § 20.904.  

The Board is authorized to proceed in ruling upon such motion 
to vacate the 1985 Board decision in accordance with 
38 C.F.R. § 20.2. 


FINDING OF FACT

The record at the time of the January 1985 Board decision 
lacks a showing of denial of due process on the basis of 
inadequacy of the SOC; the SOC and record was complete enough 
to permit a conclusion that all applicable laws and 
regulations were considered and applied in the determination 
to reduce the 100 percent evaluation to 60 percent for 
Crohn's disease.  


CONCLUSION OF LAW

The criteria which permit the Board to vacate the January 
1985 decision on the grounds of the absence of due process 
have not been met.  38 C.F.R. § 20.904.


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The pertinent evidence of record at the time of the Board's 
January 1985 decision is reported in the paragraphs below.

In a rating decision of October 1975 the RO granted service 
connection for granulomatous colitis with regional enteritis 
and history of hiatus hernia evaluated as 60 percent 
disabling under Diagnostic Codes 7399-7323 based upon 
pertinent findings in the service medical records and initial 
postservice VA examination in August 1975.  The service 
medical records demonstrated the onset of the disability in 
service. 

The August 1975 VA general medical examination report shows 
the veteran was employed full-time as a postal clerk with the 
U.S. Postal service.  He measured 74 inches tall and weighed 
154 pounds.  On gastrointestinal evaluation it was noted as 
pertinent past medical history that he noted first developing 
abdominal cramping and diarrhea with liquid stools in August 
1973.  This continued until March 1974.  He had barium enema 
with diagnosis suggestive of colitis.  Repeat barium enema in 
June 1974 revealed an abnormal colon.  Sigmoidoscopic 
examination revealed friable mucosa without definite 
ulceration.  He was started on Azulfidine and continued to 
have loose stools.  He was hospitalized in August 1974.  

A barium enema continued to reveal abnormal colon.  An 
irregular terminal ileum was noted.  Diagnosis was 
granulomatous colitis, colitis and enterocolitis.  Besides 
Azulfidine, Prednisone was given every other day.  In January 
1975 an episode of mid abdominal cramping with three loose 
stools daily was noted.  The veteran reported that he 
continued to have one to two loose stools daily with 
occasional abdominal cramping.  He passed no blood.  
Occasionally, he had spasm of the rectum.  He continued to 
take Azulfidine and Prednisone.  He also took a vitamin pill.

On objective examination the abdomen was soft, thin and flat.  
There was slight mid epigastric tenderness.  He had more 
marked tenderness of the lower right colon and cecal area.  
No masses or guarding was noted.  Sigmoidoscope to 18 
centimeters was without difficulty.  Normal mucosa was noted.  
Small bowel series report noted normal mucosal pattern with 
no organic abnormalities.  

An upper gastrointestinal (UGI) series revealed normal 
esophagus and stomach.  There was no evidence of hiatal 
hernia or ulceration along either curvature of the stomach.  
There was mild to moderate degree of pylorospasm present 
initially and the duodenal bulb was noted to be extremely 
spastic and irritable in its action with a deformed mucosal 
pattern.  The pattern of an active ulcer crater was strongly 
suspected on several spot films.  The duodenal loop was 
normal in appearance except for irritability and what 
appeared to be edema of the mucosal pattern.  

A barium enema study revealed findings compatible with 
granulomatous colitis.  Final diagnoses were granulomatous 
colitis, regional enteritis and history of hiatus hernia

The veteran filed a timely notice of disagreement with the RO 
rating decision of October 1975.  However, following issuance 
of a SOC on the matter, he did not perfect his appeal by 
filing a timely substantive appeal.  

A subsequently received hospital report from Scott Air Force 
Base (AFB) covering the period from December 6 to December 
15, 1977 showed the veteran was admitted for evaluation of 
Crohn's disease, for temporary disability retirement 
purposes.  It was noted as pertinent past medical history 
that he had done relatively well until December 1976, when 
his diarrhea increased from 5 to 10 watery stools per day.  
Approximately eight months prior to hospital admission he 
began having increased abdominal cramping pain in the 
periumbilical area and suprapubic area.  In approximately 
August 1977 the pain pattern became more significant, and 
preceded and followed every bowel movement.  

In addition the veteran developed urgency and explosive 
stools with mucoid watery stools which were occasionally 
black.  For the past four months he had been awakened at 
night at least once with a diarrheal stool and cramping 
abdominal pain but no fecal incontinence.  He denied any 
symptoms suggestive of intermittent obstruction and he had no 
tenesmus or hematochezia.  He had lost seventeen pounds since 
the diagnosis of his disease despite Prednisone therapy.  

The veteran had been unable to obtain employment for the past 
thirteen months despite repeated attempts.  He had a good 
appetite but was noted to have marked early satiety.  In the 
last six months he developed some stiffness in the hands that 
increased with use.  There were no other joint symptoms and 
there were no objective findings suggestive of synovial 
reaction.

It was clear to the medical staff that the veteran was having 
progressive disease symptomatically and the symptoms 
suggested rectal involvement.  


A proctosigmoidoscopy was performed showing rectal 
involvement.  This was noted to be a distinct change from 
previous service disability retirement examinations.  It was 
noted that a colonoscopy was extremely significant in that it 
showed several active linear ulcers with "cobblestoaning" 
from the rectum to the splenic flexure with very few 
intervening areas that appeared to be normal.  The splenic 
flexure was fixed and had marked involvement of his disease 
with linear ulcerations and nodularities extending into the 
transverse colon.  Almost the entire splenic flexure was 
greatly involved.  

Because of the fixation of the splenic flexure, probably 
secondary to inflammatory disease and marked involvement of 
the diseased area, the colonoscopic examination was 
terminated to prevent the possibility of perforation.  The 
barium study was noted to have revealed no active disease.  

It was noted that in view of the veteran's deterioration the 
Azulfidine was discontinued and Prednisone was begun daily.  
He was being referred to a private gastroenterologist near 
his home for further follow-up therapy.  He was considered 
totally disabled and unable to obtain gainful employment.  He 
was going to require intensive medical follow-up and therapy.  
It was felt that considering the rapidity of the progression 
of disease despite steroid therapy, his prognosis was not 
good.  Hospital discharge diagnoses were granulomatous ileal 
colitis involving 25 centimeters of terminal ileum and the 
entire colon to the rectum, progressive; hiatus hernia, 
sliding with intermittent reflux, minimal and unchanged and 
malnourishment secondary to colitis.  

In May 1978 the RO granted a 100 percent schedular evaluation 
for granulomatous colitis with regional enteritis with 
history of hiaties hernia effective from December 6, 1977.  
The RO noted that the Air Force Hospital report showed 
increased abdominal cramping, diarrhea, weight loss and 
abdominal pain on intercourse.  

There was marked tenderness and hyperactivity upon 
examination of the abdomen.  He was unable to work for the 
last thirteen months.  The service department permanently 
retired him thus removing him from the temporary disability 
retirement list.  

A VA hospital summary reflecting hospitalization from July 8 
to July 18, 1980 shows the veteran was admitted for 
evaluation of Crohn's disease.  He had a history of mid-
abdominal cramping with seven to ten stools per day that were 
loose but without blood.  He had lost approximately twenty 
pounds over the past twenty-five weeks.  He denied any 
nausea, vomiting, hematemesis, jaundice or change in stool 
habit over that period of time.  

Hospital physical examination revealed mid-abdominal 
tenderness but only minimal guarding.  There were positive 
bowel sounds.  The veteran appeared generally thin and mildly 
cachectic.  He was otherwise normal.  A colonoscopy revealed 
multiple ulcerations of the sigmoid and rectal portion of the 
large bowel.  The colonoscopy was not passed beyond thirty-
five centimeters for fear of possible perforation of the 
bowel.  Medication regimen was adjusted.  His bowel movements 
per day seemed to decrease and his abdominal pain became less 
severe.  He was discharged to the outpatient clinic.  
Prognosis was fair.

A hospital addendum showed Crohn's disease was considered to 
be severe.  It was noted that the veteran had extensive 
ulceration of the entire colon and belly.  He experienced 
severe abdominal cramping and normally had seven to ten bowel 
movements per day that were watery.  He appeared malnourished 
with mild weight loss over the last six months.  Because of 
the nature of Crohn's disease, it was considered that his 
nutritional and energy status were less than adequate.  It 
was recommended that he be allowed by his employer to work 
less than full time.  He was considered able to return to 
work on July 22, 1980.  It was noted that his employer should 
keep in mind that he would tend to tire easily and have 
waxing and waning of his abdominal pain.

In November 1980 the RO affirmed 100 percent evaluation for 
granulomatous colitis with regional enteritis with history of 
hiatus hernia.  The RO noted that the hospital report cited 
above took the place of a VA examination.  The veteran's 
symptoms continued with seven to ten stools daily with a loss 
of twenty pounds over the last twenty-five weeks.  The 
examiner recommended less than full time employment, and that 
his employer should understand that the veteran would tire 
easily with waxing and waning of abdominal symptoms.  

A February 1983 VA hospital summary shows the veteran had a 
history of inflammatory bowel disease for years.  A barium 
enema undertaken in January 1983 had revealed changes 
consistent with granulomatous ileocolitis.  He came to the 
clinic for evaluation and possible surgery.  However, as 
there was doubt as to the exact nature of the disease, he was 
admitted.  

The veteran noted having had six to ten watery stools per day 
associated with tenesmus.  He stated he had occasional 
incontinence.  He had diarrhea since 1973 without relief.  
Diet did not alter the diarrhea.  His condition did not 
usually wake him from sleep.  He denied any dysphagia, nausea 
or vomiting, peptic ulcer, liver, pancreatic or gallbladder 
disease.  He described abdominal pain, predominantly in the 
right lower quadrant that was crampy in nature.  He had a 
history of hiatal hernia.  He stated that his appetite was 
good but noted early satiety.  

The veteran's weight within the past year was about 131 
pounds, and this was reasonably stable.  He denied any 
extracolonic manifestations of inflammatory bowel disease, 
except for possible arthralgia in the shoulders and left hip.  
His current medications mainly consisted of Prednisone every 
other day, and Azulfidine daily.  He currently worked part 
time at a video arcade; however, he noted that he had full-
time employment pending in Dallas as a postal worker.

On examination the veteran was described as a thin individual 
who was in no acute distress.  The abdomen was soft, with no 
tenderness in the right lower quadrant on deep palpation and 
percussion.  There was no evidence of rebound tenderness.  
Bowel sounds were active.  Rectal examination was heme 
negative.  

Laboratory studies showed hemoglobin at 13.2 grams and 
hematocrit of 42.8 percent.  A small bowel enema, performed 
during the course of the hospitalization, showed the distal 
20 to 25 centimeters of the ileum with marked abnormality, 
probably secondary to Crohn's disease.  A colonoscopy showed 
the rectum to be normal to 20 centimeters, with severe 
mucosal disease above that point, with ulceration and 
polypoid mucosa and stricture. 

A gastrointestinal endoscopy showed the esophagus and stomach 
to be normal.  The duodenum exhibited mild inflammation, with 
a small inflamed sessile polyp in the midsection portion of 
the duodenum.  Biopsy results of the colon showed active 
colitis, consistent with Crohn's disease.  The veteran was 
discharged from the hospital later that same month on a 
regimen of medication.

A November 1983 VA examination report shows the veteran 
continued on medication and was currently working part time 
at the post office, attempting to obtain full-time 
employment.  He had managed to gain eleven pounds on his 
medication regimen.  On physical examination he was 74 inches 
tall and weighed 142 pounds.  He was not in any acute 
distress.  Abdominal examination was essentially normal, 
except for a slight amount of tenderness in the lower right 
quadrant.  Hemoglobin was 14.3 grams and hematocrit was 44.6 
percent.  The diagnosis was Crohn's disease.

In accordance with the provisions of 38 C.F.R. § 3.105(e), 
the RO by rating decision of December 14, 1983, reduced the 
100 percent evaluation for Crohn's disease (previously rated 
as granulomatous colitis with regional enteritis) with 
history of hiatus hernia to 60 percent effective March 1, 
1984. 

In a letter dated December 28 1983, the RO notified the 
veteran of the reduction in compensation benefits and of his 
right to submit additional evidence within 60 days from the 
letter date including medical statements showing why the 
reduction should not be made.

In a February 3, 1984 statement, the veteran noted that he 
was responding to the December 1983 RO letter of reduction in 
compensation benefits for Crohn's disease.  He noted he was 
presently anemic and had chronic pain.  He was under medical 
treatment by Dr. EIM, a gastroenterologist.  He noted having 
a problem maintaining his weight.  He claimed that it was his 
opinion which was confirmed by VA physicians as well as his 
gastroenterologist that his disease would not get better but 
rather would worsen.  He claimed that the 100 percent rating 
for Crohn's disease should remain in effect.  He enclosed a 
duplicate of the February 1983 hospital report.  

In support of his claim the veteran submitted a statement 
from Dr. EIM, dated in January 1984.  It was related he had 
been treated since October 1983.  He pointed out that Crohn's 
disease was very serious, with remissions and relapses, and 
that his condition had not changed.  The prognosis was 
described as uncertain.  It was noted that the disease was 
unpredictable as to its recurrence.  While clinically the 
veteran appeared to be in remission, Dr. EIM could not 
predict how long the period of remission would last.

In February 1984 the RO confirmed and continued the 60 
percent evaluation for Crohn's disease.  The RO noted that 
the medical evidence from the private physician suggested 
clinical evidence of a process of remission.  The veteran was 
notified of the rating decision.  

In March 1984 the veteran filed a formal notice of 
disagreement (NOD) with the reduction of the disability 
rating.  He noted that there had been no improvement in his 
condition over the past several years.  

On April 12, 1984 the RO furnished a SOC to the veteran and 
his representative, Disabled American Veterans (DAV) as 
follows in the paragraphs below;

November 22, 1983-The veteran underwent 
scheduled VA examination.  At the time of 
the examination, the veteran was 74 
inches tall and 142 pounds.  
No acute or chronic distress.  Blood 
pressure, 110/70; pulse 80; respiration 
20.  No abnormalities noted on chest 
exam. Abdominal examination normal except 
for slight amount of tenderness over the 
lower right quadrant. Slight improvement 
shown on current medications. 

December 14, 1983-Rating decision 
proposed to reduce the veteran's 100 
percent service-connected evaluation to 
60 percent effective March 1, 1984.  The 
veteran was notified of our decision. 

February 7, 1984-Receipt of additional 
medical evidence concerning the veteran's 
service-connected disability. 

February 13, 1984-Rating decision 
confirming the 60 percent service-
connected evaluation.  The veteran was 
notified of our decision. 

March 26, 1984-Receipt of Notice of 
Disagreement.  The veteran also furnished 
us with medical evidence; however, all 
the medical evidence which the veteran 
submitted had previously been considered. 

PERTINENT LAWS; REGULATIONS; RATING 
SCHEDULE PROVISIONS:

Disability evaluations are determined by 
the application of a schedule of ratings 
which is based on average impairment of 
earning capacity.  (38 USC 355; 38 CFR 
Part 4).  Separate diagnostic codes 
identify the various disabilities. 

In order for the veteran to receive a 
total evaluation (100 percent) for his 
service-connected disability, the 
condition must be pronounced, resulting 
in marked malnutrition, anemia and 
general debility or with serious 
complications, such as liver abscess.  

A 60 percent evaluation will be assigned 
when the condition is severe with 
numerous attacks a year and the 
malnutrition, the health only fair during 
remissions.  

A 30 percent evaluation will be assigned 
when the condition is moderately severe 
with frequent exacerbations.  

A 10 percent evaluation will be assigned 
when the condition is moderate with 
infrequent exacerbations.  (38 CFR 
4.114).

In its reasons and bases for the decision 
the RO noted that a review of all the 
evidence of record indicates that the 
veteran does have severe disability; 
however, the veteran has shown 
improvement on current medications. Also, 
the evidence indicates the veteran has 
full-time employment.  The evidence does 
not indicate that the veteran's service-
connected disability meets scheduled 
requirements for an evaluation in excess 
of 60 percent. 

In his substantive appeal the veteran took exception to the 
statement of improvement in his condition.  He noted 
undergoing treatment by a private physician for the past year 
with diagnostic tests in order to determine why his Crohn's 
disease was getting worse.  He noted that his Crohn's disease 
limited the type of work he could perform.  

The veteran noted that a review of his medical history would 
show there was no improvement in his condition and that if 
necessary he could submit another statement from his doctor 
verifying that his physical condition was worse and there was 
little, if any, chance of improvement to the point where he 
could lead a normal life.  He submitted an earlier statement 
from his physician in an attempt to show that his condition 
had not improved.  

The veteran and his representative from the Disabled American 
Veterans (DAV) attended an appellate hearing at the RO in 
August 1984.  The veteran's representative characterized the 
issue on appeal as entitlement to an increased evaluation for 
Crohn's disease.  The veteran described 3 to 4 watery bowel 
movements per day.  

The veteran reported that his normal weight was about 165 
pounds, and he currently weighed around 144 pounds.  He 
related that his physician had told him that he was anemic.  
He related that he had never had any surgical procedures for 
Crohn's disease, though he had undergone numerous diagnostic 
tests.  He stated that he was reduced from 100 percent to 60 
percent for Crohn's disease, but felt that the disease would 
only get worse not better.  

In an informal hearing presentation in November 1984 the 
veteran's representative pointed out that the veteran missed 
20 to 30 hours of work at the post office from March to 
August 1984 as a result of his intestinal illness.  Reference 
was made to 38 C.F.R. 3.344, to illustrate the error in 
reducing evaluations, which were subject to temporary or 
episodic improvement, on the basis of one examination alone.  

The representative requested that the Board resolve all doubt 
in the veteran's favor and restore entitlement to a total 
evaluation for Crohn's disease.  The issues were 
characterized as entitlement to an increased evaluation for 
Crohn's disease and challenged the propriety of reduction in 
the evaluation of Crohn's disease in the RO rating decision 
of December 1984.  

In January 1985, the Board found that the veteran's Crohn's 
disease, and history of hiatal hernia, were manifested by 
active colitis and marked abnormality in the ileum; There was 
no showing of pronounced disability resulting in marked 
malnutrition and anemia or serious complications. 

In its discussion and evaluation of the evidence the Board 
noted the following;

The veteran's subjective complaints of 
abdominal cramps and frequent episodes of 
diarrhea have been carefully reviewed in 
conjunction with clinical findings 
reported on gastrointestinal 
examinations.  The veteran has reported a 
number of hours lost from work due to 
gastrointestinal symptoms, and this has 
been noted.  A small bowel enema 
performed during the February 1983 VA 
hospitalization showed marked abnormality 
in the ileum, felt to be due to Crohn's 
disease, and a biopsy of the colon showed 
active colitis.  The veteran continues to 
be underweight and has described 
characteristic gastrointestinal distress.  

However, the overall disability seems 
less than pronounced.  There has been no 
showing from recent private or VA medical 
reports of anemia or malnutrition.  
Furthermore, the veteran has not needed 
surgery and there has been no showing of 
liver abscess or other major 
complications resulting from this 
disease. On recent examination, it was 
noted that the veteran had gained about 
11 pounds over the past nine months. 
Despite interruptions, he has been able 
to continue with employment.  

A basis for a higher rating has not been 
established, even after consideration of 
the doctrine of reasonable doubt.
Criteria Cited by the Board 

The pertinent criteria in effect at the 
time of the Board's January 1985 decision 
noted disability evaluations are 
determined by the application of a 
schedule of ratings which is based on 
average impairment of earning capacity.  
(38 U.S.C.355; 38 C.F.R. Part 4).  
Separate diagnostic codes identify the 
various disabilities.

Ulcerative colitis will be rated as 60 
percent when severe, with numerous 
attacks a year and malnutrition, the 
health only fair during remissions.  A 
100 percent evaluation will be awarded if 
pronounced, resulting in marked 
malnutrition, anemia, and general 
debility, or with serious complications, 
as liver abscess.  (38 C.F.R. Part 4, 
Code 7399-7323).

Ratings on account of diseases subject to 
temporary or episodic improvement will 
not be reduced on any one examination, 
except in those instances where all the 
evidence of record clearly warrants the 
conclusion that sustained improvement has 
been demonstrated.  
(38 C.F.R. 3.344(a)). 
Analysis

The attorney argues that, since the Board mischaracterized 
the appeal as an increased rating, when the issue was whether 
the rating reduction by the RO in December 1983 was proper, 
and since the reduction was not addressed in the Statement of 
the Case (SOC), the veteran was denied due process and the 
decision should be vacated under 38 C.F.R. § 20.904. 

Moreover, it is argued that the Board must recognize the 
invalidity of the SOC issued in response to the veteran's 
March 24, 1984 Notice of Disagreement (NOD) on the issue of 
reduction of his 100 percent rating. 

It is claimed that the veteran remains entitled to a valid 
SOC on the issue of propriety of reduction of the 100 percent 
schedular rating to 60 percent for Crohn's disease by the RO 
in December 1983.  It is argued that such issue remains a 
pending claim as it was not addressed in the SOC nor 
considered by the Board in January 1985.  Therefore, it is 
argued that the Board must remand this matter to the RO with 
instructions to the RO to issue a SOC to the veteran on the 
issue of propriety of reduction of the 100 percent schedular 
rating to 60 percent for Crohn's disease by rating decision 
of December 1983. 

The assertion that the Board's decision in January 1985 did 
not address the propriety of reduction of the 100 percent 
schedular rating to 60 percent for Crohn's disease since the 
issue was characterized as entitlement to an increased 
evaluation for Crohn's disease is silenced by the fact that 
such argument was ruled upon earlier in January 1997 when the 
Chairman of the Board denied reconsideration of the January 
1985 decision.  

Specifically, it was noted that the Board's January 1985 
decision upholding the reduction was plausible and that there 
was no obvious (clear and unmistakable) error of fact or law.  
Therefore, the propriety of the reduction of the 100 
evaluation for Crohn's disease is not a pending claim but 
rather formally recognized as a final adjudicated issue.  

Significantly, the Board recognizes that, despite any casual 
reference made by the veteran's attorney to correcting error 
that existed since 1984, the attorney has made it clear in 
the document/brief dated May 18, 2000 that the veteran is not 
challenging the Board's decision of January 1985 or related 
RO rating decisions on the basis of CUE. 



In other words, the provisions of 38 U.S.C.A. § 7111; 38 
C.F.R. §  20.1403 pertaining to what constitutes CUE; and 
what does not are not for application.  For reference 
purposes in showing what is not for appellate consideration 
such CUE provisions show that:

(a) General.  Clear and unmistakable 
error is a very specific and rare kind of 
error. It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied. 

(b) Record to be reviewed.  (1) General. 
Review for clear and unmistakable error 
in a prior Board decision must be based 
on the record and the law that existed 
when that decision was made.  (2) Special 
rule for Board decisions issued on or 
after July 21, 1992.  For a Board 
decision issued on or after July 21, 
1992, the record that existed when that 
decision was made includes relevant 
documents possessed by the Department of 
Veterans Affairs not later than 90 days 
before such record was transferred to the 
Board for review in reaching that 
decision, provided that the documents 
could reasonably be expected to be part 
of the record. 


(c) Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of appeal which, had it not 
been made, would have manifestly changed 
the outcome when it was made.  If it is 
not absolutely clear that a different 
result would have ensued, the error 
complained of cannot be clear and 
unmistakable.  

(d) Examples of situations that are not 
clear and unmistakable error.  (1) 
Changed diagnosis.  A new medical 
diagnosis that ''corrects'' an earlier 
diagnosis considered in a Board decision.  
(2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  
(3) Evaluation of evidence.  A 
disagreement as to how the facts are 
weighed or evaluated.  

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.

Therefore, the present review is solely limited to 
consideration of the assertion that the was veteran was 
denied due process at the time of the Board's January 1985 
decision and that such decision should be vacated under 38 
C.F.R. § 20.904. 

Under 38 C.F.R. §  20.904 regarding vacating a decision it is 
provided that: 
an appellate decision may be vacated by 
the Board of Veterans' Appeals at any 
time upon request of the appellant or his 
or her representative, or on the Board's 
own motion, on the following grounds: (a) 
Denial of due process.  


Examples of circumstances in which denial 
of due process of law will be conceded 
are: 

(1) When the appellant was denied his or 
her right to representation through 
action or inaction by Department of 
Veterans Affairs or Board of Veterans' 
Appeals personnel, 

(2) When a Statement of the Case or 
required Supplemental Statement of the 
Case was not provided, and 

(3) When there was a prejudicial failure 
to afford the appellant a personal 
hearing.  (Where there was a failure to 
honor a request for a hearing and a 
hearing is subsequently scheduled, but 
the appellant fails to appear, the 
decision will not be vacated.) (b) 
Allowance of benefits based on false or 
fraudulent evidence.  

Where it is determined on reconsideration 
that an allowance of benefits by the 
Board has been materially influenced by 
false or fraudulent evidence submitted by 
or on behalf of the appellant, the prior 
decision will be vacated only with 
respect to the issue or issues to which, 
within the judgment of the Board, the 
false or fraudulent evidence was 
material.  (Authority: 38 U.S.C. 
§ 7104(a)).


The Board notes that VA established specific requirements 
that must be met in order to reduce certain service-connected 
disability ratings.  

Procedurally, where the reduction in evaluation of a service-
connected disability or employability status is considered 
warranted, the reduction is prospective after the veteran is 
notified and furnished reasons for the reduction and given 
the opportunity to submit additional evidence.  38 C.F.R. § 
3.105(e) (1984).  

38 C.F.R. § 3.105(e) (1984) provided that; 

Reduction in evaluation; compensation.  
Where the reduction in evaluation of a 
service-connected disability or 
employability status is considered 
warranted and the lower evaluation would 
result in a reduction or discontinuance 
of compensation payments currently being 
made, rating action will be taken.  The 
reduction will be made effective the last 
day of the month in which a 60-day period 
from date of notice to the payee expires.  
The veteran will be notified at his or 
her latest address of record of the 
action taken and furnished detailed 
reasons therefor, and will be given 60 
days for the presentation of additional 
evidence.  (38 U.S.C. 3012(b)(6)).

The Board notes that there is no argument and no evidence 
that the procedural safeguards of 38 C.F.R. § 3.105(e) were 
improperly applied. 

As an SOC was provided, the attorney essentially challenges 
the adequacy of the SOC especially in light of the absence of 
the provisions of 38 C.F.R §§  3.343 and 3.344.  The purpose 
and contents of the SOC were governed by 38 U.S.C. 4005(d)(1) 
(1982) and 38 C.F.R. §  19.120 (1984).  The remaining 
question is whether the SOC was complete enough as to the 
applicable law and regulations to allow the appellant to 
present arguments, pertaining to the RO's determinations.

38 C.F.R. § § 19.120 Rule 20; Statement 
of the case;

(a)	Purpose. The statement of the case 
should provide the appellant notice of 
those facts and applicable laws and 
regulations upon which the agency of 
original jurisdiction based its 
determination of the issue or issues.  It 
should be complete enough to allow the 
appellant to present written and/or oral 
arguments before the Board of Veterans 
Appeals.  (38 U.S.C. 4005(d)( 1)) (b) 
Contents.  A statement of the case shall 
contain: (1) A summary of the evidence in 
the case relating to the issue or issues 
with which the appellant or 
representative has expressed 
disagreement.  (2) A summary of the 
applicable law and regulations, with 
appropriate citations.  (3) The 
determination of the agency of original 
jurisdiction on each issue and the 
reasons for each such determination with 
respect to which disagreement has been 
expressed.  (38 U.S.C. 4005(d)(1))

The SOC affords the veteran a measure of due process in that 
it apprises the veteran of all pertinent laws and regulations 
being considered.  It is designed to afford the veteran an 
opportunity to present the case on appeal.  Thus, it may be 
argued that if the regulation is not referenced in the SOC, 
the veteran may be misled as to the true standards for 
eligibility and as a result fail to make appropriate argument 
or supply pertinent evidence. 

The VA General Counsel has concluded that rating decisions 
are not required to cite all applicable laws and regulations.  
VAOPGCPREC 6-92.  In particular, such opinion held that in 
the absence of specific reference to section 3.343(a), a 
review must be made for language closely tracking that of the 
regulation in determining whether it was considered.  

If it is apparent from the findings, language of the rating 
and the evidence of record that section 3.343(a) has been 
correctly applied, the rating decision should be upheld.  
This opinion may likewise be applied to instances where the 
related provisions of 38 C.F.R. § 3.344(a)-(c) are not 
specified.

With regard to applicable regulations regarding increased 
rating/reduction the Board notes that ratings that have 
continued for long periods at the same level (five years or 
more) will not be reduced on the basis of examinations less 
full and complete than those on which payments were 
authorized, or any one examination, except in those instances 
where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
And, though material improvement in the pertinent condition 
is clearly reflected, the rating agency will consider whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  38 
C.F.R 
§ 3.344(a)-(c) (1984).  

Total disability ratings, when warranted by the severity of 
the condition and not granted purely because of hospital, 
surgical, or home treatment, or individual unemployability 
will not be reduced, in the absence of clear error, without 
examination showing material improvement in physical or 
mental condition.  Examination reports showing material 
improvement must be evaluated in conjunction with all the 
facts of record, and consideration must be given particularly 
to whether the veteran attained improvement under the 
ordinary conditions of life, i.e., while working or actively 
seeking work or whether the symptoms have been brought under 
control by prolonged rest, or generally, by following a 
regimen which precludes work, and, if the latter, reduction 
from total disability ratings will not be considered pending 
reexamination after a period of employment (3 to 6 months).  
38 C.F.R. § 3.343(a) (1984).

In this case, it is clear that the 100 percent schedular 
evaluation for Crohn's disease was in effect for more than 
five years prior to reduction by the RO in December 1983.  
The reduction, therefore was subject to consideration of 38 
C.F.R. 
§§ 3.343(a) and 3.344(a)-(c). 


In Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992) the 
Court held in essence, the provisions of 38 C.F.R. §§ 3.343 
and 3.344, when read together, stand for the proposition that 
a total disability rating that has existed for five years or 
more may not be reduced on any one examination, unless all 
the evidence of record establishes that a claimant's 
condition has undergone sustained material improvement.

In reviewing the SOC furnished to the veteran and his 
representative the Board notes that it contains language 
closely tracking that of the provisions of 38 C.F.R. §§ 3.343 
and 3.344.  The RO gave reasonable notice that the veteran's 
Crohn's disease was considered to have undergone sustained 
improvement under the ordinary conditions of life, i.e., 
while engaged in full-time employment.  

The Board may not overlook the fact that at the time the 100 
percent evaluation was assigned for Crohn's disease in May 
1978, the medical evidence suggested total disablement of the 
veteran due to Crohn's disease.  At the time of the reduction 
in December 1983 the RO clearly notified the veteran that the 
record demonstrated sustained improvement in Crohn's disease 
under the ordinary conditions of life.  

The Board notes that the veteran was represented by DAV at 
the time of the schedular reduction in December 1983.  

The Board notes that the adequacy of the SOC provided to the 
veteran is supported by the pertinent argument and evidence 
in support of his claim for restoration of the 100 percent 
rating for Crohn's disease.  In response to the SOC the 
veteran submitted a substantive appeal taking exception to 
the statement of improvement in his condition.  He noted 
undergoing treatment by a private physician for the past year 
with diagnostic tests in order to determine why his Crohn's 
disease was growing worse.  He noted that his Crohn's disease 
limited the type of work he could perform.  

The veteran stated that a review of his medical history would 
show there was no improvement in his condition and that if 
necessary he could submit another statement from his doctor 
verifying that his physical condition was worse and that 
there was little, if any, chance of improvement to the point 
where he could lead a normal life.  (He submitted an earlier 
statement from his physician in an attempt to show that his 
condition had not improved.)  

The veteran and his representative attended a personal 
hearing at the RO in March 1984.  He stated that his 
gastroenterologist told him that his Crohn's disease had 
worsened, not improved.  He stated that his Crohn's disease 
was still subject to flare-ups several times per day, and 
that attempts were being made to stabilize the disability by 
adjusting his Prednisone levels.  He noted that he had just 
become a full-time regular employee with the post office in 
March and that since that time, he had been out sick 
approximately 20 to 30 hours because of his Crohn's disease.  

Moreover, in an informal hearing presentation in November 
1984, the veteran's representative argued that his condition 
had not improved to the extent warranting a reduction in 
benefits.  In particular, it was argued that sustained 
improvement had not been shown as required by 38 C.F.R. 
§ 3.344(a).  It was argued that restoration of the 100 
percent evaluation was warranted as the evidence failed to 
reflect sustained material improvement under the ordinary 
conditions of life.

Clearly, the record at the time of the January 1985 Board 
decision lacks a showing of denial of due process on the 
basis of the inadequacy of the SOC.  The SOC and record were 
complete enough to allow a conclusion that all applicable 
laws and regulations were considered and applied in the 
determination to reduce the 100 percent evaluation to 60 
percent for Crohn's disease.  

Furthermore, in response to the SOC the veteran and his 
representative were shown to have submitted pertinent 
substantive argument and medical evidence consistent with the 
provisions of 38 C.F.R. §§ 3.343 and 3.344 that challenged 
the reduction in compensation benefits.  

Importantly, the Board notes that the record is absent any 
evidence showing that the veteran was misled by the SOC as to 
the true standards for eligibility, and as a result failed to 
make appropriate argument or supply pertinent evidence.  In 
other words, the lack of specific references to 38 C.F.R. 
§§ 3.343(a) and 3.344(a)-(c) in the SOC did not cause 
substantial prejudice to the veteran's case.  

The Board incidentally notes that while the SOC was absent 
the diagnostic criteria for service-connected hiatal hernia, 
there is no argument as to the fact that Crohn's disease 
represents other than the primary ratable service-connected 
gastrointestinal disability in accordance with 38 C.F.R. § 
4.114.  Therefore, there was no relevant basis for citing to 
any other rating criteria.


ORDER

The motion to vacate the January 1985 Board decision under 38 
C.F.R. § 20.904 is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

